EXHIBIT REGISTRATION RIGHTS AGREEMENT This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) dated , 2009 is entered into by and among General Finance Corporation, a Delaware corporation (the “Company ”), and the stockholders of Company listed on Schedule I attached hereto (each a “Stockholder ” and collectively, the “Stockholders ”). WITNESSETH: WHEREAS, in connection with the sale of Series A 12.5% Cumulative Preferred Stock ("Preferred Stock") shares of Preferred Stock were issued to the Stockholders pursuant to Preferred Stock Purchase Agreements (“Stock Purchase Agreements”) as set forth in ScheduleI attached hereto; WHEREAS, it is a condition to the consummation of the transactions contemplated by the Stock Purchase Agreements that, upon the Closing, the Company and Stockholders enter into this Agreement;and WHEREAS, the Company and the Stockholders each desire to enter into this Agreement to set forth the rights relating to the Preferred Stock held by the Stockholders. NOW, THEREFORE, in consideration of the mutual covenants set forth herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound, hereby agree as follows: ARTICLEI CERTAIN DEFINITIONS SECTION1.1Certain Definitions.For purposes of this Agreement, the following terms shall have the following meanings: “Affiliate” means, with respect to any Person, any other Person directly or indirectly controlling, controlled by, or under common control with, such Person; provided that, for the purposes of this definition, “control”, as used with respect to any Person, shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting securities, by contract or otherwise. “Board” means the Board of Directors of the Company. “Business Day” means any day, other than a Saturday, Sunday or other day on which banks located in Los Angeles, California are authorized or required by Law to close. “Closing” means the consummation of the sale of Preferred Stock contemplated by the Stock Purchase Agreements. “Common Stock” means the common stock of the Company, par value $0.0001 per share. “Demand Notice” shall have the meaning set forth in Section3.1(b) of this Agreement. “Demand Registration Statement” shall have the meaning set forth in Section3.1(b) of this Agreement. “Demand Request” shall have the meaning set forth in Section3.1(b) of this Agreement. “Demanding
